DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Blake on 5/4/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 51, 57-63 have been cancelled.

REASONS FOR ALLOWANCE
Claims 44-50, 52-56 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically  J.M. Sweeney US Patent 3430886 teaches a chamber, cable, and winding but does not specifically disclose 
[claim 44] wherein the winding is wound around the inner surface and is oriented within the chamber by laying the cable at a winding angle in an oscillating manner, the winding angle being defined by the angle of the cable relative to a second axis oriented perpendicular to the central axis such that the winding forms an ellipse around the inner surface;
[claim 50] wherein the winding is wound around the inner surface and is oriented within the chamber by laying the cable at a winding angle in an oscillating manner, the winding angle being defined by the angle of the cable relative to a second axis oriented perpendicular to the central axis such that the winding forms an ellipse around the inner surface, wherein the elliptical shape of the winding minimizes the movement of the winding within the chamber.

Election/Restrictions
Claims 44-50, 52-56 are allowable over the prior art of record. The restriction requirement as set forth in the Office action mailed on 7/27/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 47 and 55, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654